Case 2:18-cv-00665-BMC-JO Document 177 Filed 04/03/20 Page 1 of 1 PageID #: 1666



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 KHALIK JONES,                                                   ORDER
                                       Plaintiff,
                    - against -
 SHERIFF OF SUFFOLK COUNTY, et al.,                              18-CV-0665 (BMC) (JO)
                                       Defendants.
 ----------------------------------------------------------X

 James Orenstein, Magistrate Judge:

          A telephone status conference in this matter is scheduled for June 2, 2020 at 11:00 A.M. The

 Superintendent in charge of Five Points Correctional Facility is respectfully directed to ensure that a

 designated official assigned to handle telephone conferences at Five Points Correctional Facility make

 Mr. Jones (DIN: 18-A-4059) available by telephone to participate at the conference by dialing into the

 telephone conference at 1-877-336-1839 and using the access code 391-4302. The Superintendent is

 further directed to take the necessary steps to ensure that staff assigned to handle the telephone

 conference scheduled on June 2, 2020 are aware that Mr. Jones must be allowed to participate and

 remain on the phone for the duration of the conference call and until the Court releases him. I

 respectfully direct counsel for the defendants to use the same call-in information listed above. If any

 party experiences difficulty accessing the telephone conference, please contact chambers at

 Orenstein_Chambers@nyed.uscourts.gov.

          SO ORDERED.

 Dated: Brooklyn, New York
        April 3, 2020
                                                                         _     /s/
                                                                         James Orenstein
                                                                         U.S. Magistrate Judge
